PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Harris et al.
Application No. 16/697,982
Filed: November 27, 2019
For: DELIVERY OF NANOPARTICLES

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed ~filing date of petition-, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before 
November 25, 2020, as required by the Notice of Allowance and Fee(s) Due mailed
August 25, 2020, which set a statutory period for reply of three months. Accordingly, the application became abandoned on November 26, 2020. A Notice of Abandonment was mailed on December 08, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $500, (2) the petition fee of 1,050; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to JoAnne Burke at (571) 272-4584.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 
/JOANNE L BURKE/Lead Paralegal Specialist, OPET